     Case 2:17-cv-00562-MMD-NJK Document 130 Filed 04/21/21 Page 1 of 2




 1 S. BRENT VOGEL
   Nevada Bar No. 6858
 2 Brent.Vogel@lewisbrisbois.com
   KATHERINE J. GORDON
 3 Nevada Bar No. 5813
   Katherine.Gordon@lewisbrisbois.com
 4 LEWIS BRISBOIS BISGAARD & SMITH LLP
   6385 South Rainbow Boulevard, Suite 600
 5 Las Vegas, Nevada 89118
   Tel: 702.893.3383
 6 Fax: 702.893.3789
   Attorneys for Defendant Allan Kirkwood, D.D.S.
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11 LUIS CERVANTES,                                      CASE NO. 2:17-cv-00562-MMD-DJA

12                      Plaintiff,
                                                        STIPULATION AND ORDER FOR
13             vs.                                      DISMISSAL

14 EDDIE SCOTT, et al.,

15                      Defendants.

16

17            IT IS HEREBY STIPULATED AND AGREED between Plaintiff LUIS CERVANTES

18 (“Plaintiff”), by and through his counsel Trevor J. Hatfield of HATFIELD & ASSOCIATES,

19 LTD., and Defendant ALLAN KIRKWOOD, D.D.S. (“Defendant”), by and through his counsel

20 S. Brent Vogel and Katherine J. Gordon of LEWIS BRISBOIS BISGAARD & SMITH LLP, that

21 Plaintiff’s claims against Defendant in the above-entitled action shall be dismissed in their entirety

22 with prejudice, each party is to bear its own attorney’s fees and costs. The grounds for this

23 Stipulation are more specifically set forth in an executed Settlement Agreement.

24 …

25 …

26 …

27 …

28 …

     4814-5142-0902.1
     Case 2:17-cv-00562-MMD-NJK Document 130 Filed 04/21/21 Page 2 of 2




 1            In support of the Stipulation and Order, the Court is advised that the parties entered into a

 2 Settlement Agreement which resolves all of Plaintiff’s claims against Defendant.

 3 Dated this 21st day of April, 2021.                Dated this 21st day of April, 2021.

 4 HATFIELD & ASSOCIATES, LTD.                        LEWIS BRISBOIS BISGAARD & SMITH LLP

 5

 6 By:      /s/ Trevor J. Hatfield                    By:      /s/ Katherine J. Gordon
           Trevor J. Hatfield, Esq.                          S. Brent Vogel, Esq.
 7         Nevada Bar No. 7373                               Nevada Bar No. 6858
           703 S. 8th St.                                    Katherine J. Gordon, Esq.
 8         Las Vegas, NV 89101                               Nevada Bar No. 5813
           Attorneys for Plaintiff                           6385 S. Rainbow Boulevard, Suite 600
 9                                                           Las Vegas, Nevada 89118
                                                             Attorneys for Defendant
10                                                           Allan Kirkwood, D.D.S.

11

12                                                  ORDER

13            Upon stipulation of the parties, by and through their respective counsel of record:

14            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims

15 against Defendant Allan Kirkwood, D.D.S. in the above-entitled matter are hereby dismissed with

16 prejudice, each party to bear its own costs and attorney’s fees.

17                        21st day of ________________,
              Dated this ____            April          2021.

18

19
                                                    DISTRICT COURT JUDGE
20

21 Respectfully Submitted by:

22 LEWIS BRISBOIS BISGAARD & SMITH LLP

23

24 By:      /s/ Katherine J. Gordon            __________________________
          S. Brent Vogel, Esq.
25        Katherine J. Gordon, Esq.
          6385 S. Rainbow Boulevard, Suite 600
26        Las Vegas, Nevada 89118
          Attorneys for Defendant
27        Allan Kirkwood, D.D.S.

28

     4814-5142-0902.1                                    2
